Exhibit 10.17(c)
THIRD AMENDMENT TO LEASE
          This THIRD AMENDMENT TO LEASE (“Third Amendment”) is dated for
reference purposes September 29, 2010 and is entered into by and between
ProLogis California I LLC, a Delaware limited liability company (“Landlord”),
and Skechers USA, Inc., a Delaware corporation (“Tenant”).
RECITALS
          WHEREAS Landlord and Tenant are parties to that certain Lease dated as
of April 10, 2001, as amended by that certain First Amendment to Lease dated
October 22, 2003 and that Second Amendment to Lease dated April 21, 2006
(collectively, as amended, the “Lease”) whereby Landlord leased to Tenant that
certain Premises containing approximately 763,228 rentable square feet of that
certain building commonly known as Mission Distribution Center #1 located at
4100 E. Mission Blvd., Ontario, California 91761 (the “Premises”), all as more
particularly described in the Lease. All capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
original Lease, and or subsequent amendments, as applicable.
          WHEREAS Tenant and Landlord desire to amend the Lease, including but
not limited to the extension of the Lease Term, pursuant to this Third
Amendment.
          NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree to amend the Lease as
follows:
     1. The Term of the Lease is extended for five (5) months (“First Extension
Term”) which shall commence on June 1, 2011 and shall terminate October 31,
2011. All of the terms and conditions of the Lease shall remain in full force
and effect during the First Extension Term except that the Monthly Base Rent
shall be as follows:

          Period   Monthly Base Rent
June 1, 2011 — October 31, 2011
  $ 282,394.36  

     2. Tenant shall accept the Premises and all systems serving the Premises in
an “AS-IS” condition and Landlord shall have no obligation to refurbish or
otherwise improve the Premises for the First Extension Term.
     3. The Two Renewal Options (Baseball Arbitration) outlined in Addendum 3 of
the Lease shall be considered null and void and shall have no further force or
effect.
     4. Except as modified herein, the Lease, and all of the terms and
conditions thereof, shall remain in full force and effect.
     5. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under the Lease or this
Third Amendment or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction or undertaking contemplated
hereby, shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees, or agents regardless of whether such
obligation or liability is in the nature of contract, tort or otherwise.
     6. This Third Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one Third Amendment. Execution copies of this Third Amendment may be
delivered by facsimile or email, and the parties hereto agree to accept and be
bound by facsimile signatures or scanned signatures transmitted via email
hereto. The signature of any party on a facsimile document or scanned document
transmitted via email, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of either party, any facsimile document or scanned document transmitted via
email is to be re-executed in original form by the party who executed the
original facsimile document or scanned document. Neither party may raise the use
of a facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Third Amendment.
          IN WITNESS WHEREOF, the parties hereto have signed this Third
Amendment to Lease as of the day and year first above written.

                  TENANT:       LANDLORD:
 
                Skechers USA, Inc.,
a Delaware corporation       ProLogis California I LLC,
a Delaware limited liability company
 
               
 
          By:   ProLogis Management Incorporated
a Delaware corporation
its Agent
 
               
By:
  /s/ David Weinberg       By:   /s/ W. Scott Lamson
 
               
Name:
  David Weinberg       Name:   W. Scott Lamson
Title:
  COO and CFO       Title:   Senior Vice President

